Citation Nr: 0933527	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-14 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for high cholesterol.  

3.  Entitlement to service connection for residuals of a 
right knee injury.  

4.  Entitlement to service connection for residuals of a 
right leg injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
September 1969 and from April 1971 to March 1975.  He served 
in Vietnam from August 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In April 2008, a hearing was held before a Decision Review 
Officer at the RO.  In May 2009, a hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The transcripts of the hearings are in the 
claims folder.  

The issues of entitlement to service connection for residuals 
of a right knee injury and for residuals of a right leg 
injury are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have hypertension as the result of 
disease or injury, including exposure to herbicides, during 
his active service.  

2.  Hypertension was not manifested to any degree within the 
first year after either period of active service.  

3.  The Veteran does not have a disability manifested by high 
cholesterol.  

4.  During the May 2009 Board hearing, the Veteran withdrew 
his claim of service connection for a right leg disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  The criteria for service connection for high cholesterol 
have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.  The criteria for withdrawal of an appeal by the appellant 
(or his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A letter from the RO dated in June 2006 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of his claim in 
September 2006.  The Board also notes that the June 2006 
letter provided notice regarding potential ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Therefore, the Board may decide the appeal without a 
remand for further notification.  

Duty to Assist

The Board also finds that, for the issues decided here, all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of these issues 
has been obtained.  The Veteran's service medical records 
have been obtained.  His available post-service treatment 
records have also been obtained.  The Veteran has had 
hearings and a VA examination.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Herbicides, Including Agent Orange

The Veteran contends that he has hypertension and high 
cholesterol as the result of exposure to Agent Orange while 
serving in Vietnam.  Because he served in Vietnam from August 
1968 to August 1969, the Veteran is presumed to have been 
exposed to herbicides including Agent Orange.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. § 3.307(a)(6).  Pursuant to the Agent Orange Act of 
1991 and subsequent legislation, and after review of reports 
from the National Academy of Sciences (NAS) the Secretary of 
Veterans Affairs has determined that the following diseases 
are associated with herbicide exposure for the purposes of 
the presumption: chloracne or other acneform disease 
consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Also pursuant to the Agent Orange Act, and after review of 
reports from NAS the Secretary has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which he has not specifically 
determined a presumption of service connection is warranted.  
72 Fed. Reg. 32395, 32407 (June 12, 2007).  This would mean 
that, for hypertension and cholesterol there is no 
presumption based on herbicide exposure.  

Notwithstanding the foregoing, the Federal Circuit has 
determined that the law does not preclude a veteran from 
establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).  

Service Connection Generally

Generally, in order to establish direct or primary service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 
(West 2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Hypertension

Hypertension may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  In this case, there is no competent medical 
evidence that hypertension was manifested to any degree 
during the first year following either period of service.  

The service treatment records do contain several blood 
pressure readings.  They are consistently within normal 
limits.  See 38 C.F.R. § 4.104, Code 7101, NOTE (1) (2008).  
The report of the January 1975 examination for separation 
from service shows the Veteran's blood pressure was 114/82, 
which is well within normal limits.  The blood pressure 
readings recorded in the service treatment records are 
competent medical evidence showing that hypertension was not 
present in service.  

Following service, many years passed without any competent 
documentation of elevated blood pressures.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

In this case, there is competent medical evidence showing the 
Veteran currently has hypertension and uses medication to 
control it.  But there is no competent medical evidence 
linking the current hypertension to the Veteran's active 
service.  In fact, the service treatment records and the 
passage of many years without documentation of hypertension 
form a preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

High Cholesterol

Service connection is granted for disabilities resulting from 
disease or injury incurred or aggravated during active 
service.  Service connection is not granted for all medical 
findings and diagnoses.  There must be a resultant disability 
within the meaning of the laws and regulations providing 
compensation benefits.  The term "disability" as used in 
chapter 11, and specifically in § 1110, should be construed 
to refer to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); aff'd in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1363 (Fed. Cir. 2001) (The Veterans Claims 
Court held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)  Elevated cholesterol is actually 
a laboratory test result, and is not a disability, in and of 
itself.  Because it is not a disability within the meaning of 
the law and regulations, service connection must be denied.  

Right Leg

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn the appeal 
of his claim of service connection for a right leg 
disability, indicating that it was actually a right knee 
disability for which he claimed service connection.  Hence, 
there remain no allegations  of errors of fact or law for 
appellate consideration concerning the right leg.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.



ORDER

Service connection for hypertension is denied.  

Service connection for high cholesterol is denied.  

The appeal of service connection for a right leg disability 
is dismissed.  


REMAND

The Veteran contends that he has right knee and leg 
disabilities as the result of an injury while serving in 
Vietnam.  He testified that he jammed his knee while jumping 
into a hole to avoid shelling.  While the service treatment 
records do not document this incident, the examination for 
separation from service, in September 1969, does document a 
scar on the right leg that was not noted on the February 1968 
entrance examination.  Also, during his second period of 
service, a right leg injury was documented in December 1972 
and a right knee injury was documented in January 1973.  
Moreover, the Veteran has testified that his right knee and 
leg have been symptomatic since service and that he has just 
lived with it.  Under these circumstances, VCAA requires a 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the issues of entitlement to service connection 
for residuals of a right knee injury and for residuals of a 
right leg injury are REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA joints examination.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  X-ray or other imaging 
studies, and any other tests or studies 
required to respond to the following 
questions should be done.  The examiner 
should respond to the following 
inquiries with complete explanations.  

a.  Identify all current right knee 
disabilities.  If there are none, the 
examiner should so state.  

b.  Is it at least as likely as not 
that any current right knee disability 
is the result of injury in service?  
Specifically, do the imaging studies 
disclose changes consistent with injury 
many years ago in service?  

A complete rationale must be provided 
for all opinions given.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

2.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


